Citation Nr: 1414862	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-48 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for service-connected left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1988 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The appeal was previously remanded by the board in January 2012 for additional development and an adequate examination.   

The Veteran was scheduled for a Travel Board Hearing in September 2010.  The Veteran failed to appear for the hearing.  To date, she has not requested a new Board hearing, accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDING OF FACT

On VA audiological testing, the Veteran's hearing acuity level was Level II in January 2012 in the Veteran's left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss has not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIO

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in January 2009, which granted service-connection for left ear hearing loss at noncompensable.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA Audio exams were conducted in January 2012, and November 2008.  38 C.F.R. § 3.159(c)(4).   The prior board remand in January 2012 deemed the November 2008 examination inadequate because the examiner was unable to conduct speech recognition testing, because English was the Veteran's second language.  The January 2012 remanded instructions stated that the Veteran was to undergo a new examination and for the claim to be readjudicated via a Supplemental Statement of the Case (SSOC) if the benefit sought on appeal was denied.  

The Veteran underwent a VA Audio examination in January 2012, and a SSOC was drafted in February 2012.  The January 2012 audio examiner conducted speech recognition testing on the Veteran and found that the speech recognition test was appropriate for the Veteran.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  At the VA audio exam, in January 2012 the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examination included sufficient detail as to the current severity of the Veteran's left ear hearing loss, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Legal Criteria

The Veteran is service-connected for left ear hearing loss under Diagnostic Code 6100 which is currently evaluated at a noncompensable rating.  The Veteran was granted service-connection in a January 2009 rating decision.  The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  

Applicable to the instant appeal, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2013).  Furthermore, 38 C.F.R. § 3.383(a)(3)  provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385  in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

Analysis

In January 2012 the Veteran underwent a VA Audio examination. The examiner reviewed the claims file.  The audio results of the diagnostic test showed that the Veteran had left ear hearing of 60, 60, 55, 50 (average of 56) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech recognition score was 86 % in her left ear.  The examiner deemed the speech recognition score appropriate for the Veteran.  The examiner found that the Veteran had left ear conductive hearing loss.  The Veteran had right ear hearing loss of 5, 15, 15, 10 (average of 11) decibels at 1000, 2000, 3000, 4000 Hertz.  The Veteran's Maryland CNC speech recognition score was 94 % in her left ear.  These audiometric and speech discrimination scores do not qualify as hearing loss under 38 C.F.R. § 3.385, therefore 38 C.F.R. § 3.383(a)(3) is not applicable to the instant appeal.

At the examination, the Veteran stated that her hearing loss impacts her ordinary conditions of daily life.  The Veteran stated that unless she is face to face with someone in a work environment or in conversation, she has difficulty understanding the gist of language and speech.  The Veteran stated that she needs to turn around to face the person speaking, and that she has no sense of the direction of sound.  The Veteran stated that she can not localize sounds, and cannot locate the sound of a horn when driving, on coming ambulances, and other general traffic noises and sounds.  As a result, the Veteran stated that this causes her not to feel safe and she gets nervous.  The Veteran also stated that she has trouble locating the telephone when it rings.  The Veteran stated that she needs to have her left outer ear cavity cleaned out every three months and the procedure causes her to get dizzy, the ear debris also causes her to feel a burning and itching sensation, headaches, vertigo and nausea.   

Based on the evidence from the January 2012 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's left ear hearing loss to be a Level II impairment.  The Veteran's right ear is a Level I impairment pursuant to 38 C.F.R. § 4.85(f).  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Board has also considered the Veteran's statements that her disability is worse than the noncompensable rating she currently receives.  Specifically the Board considers the Veteran's claims that she has difficulty hearing the telephone, has difficulty hearing while driving, cannot localize sound well, and must be face to face with people in order to understand them.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, her assertion that she has trouble hearing in her left ear, is corroborated by the results of her audiogram testing with levels of fifty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the Veteran is not competent to state what the appropriate disability rating she should receive for her hearing impairment is, or that his hearing loss meets the criteria for a VA hearing loss disability, as this is determined via audiometric evaluation. 

The Board relies on the competent evidence concerning the nature and extent of the Veteran's hearing impairment (to include audiometric evaluations) which has been provided by medical personnel who examined him during the current appeal and who has rendered pertinent observations in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and are therefore found to be more probative.  

Specific, to the lay assertions and symptoms that the Veteran must have her ear cavity cleaned, and that when she does not she experiences dizziness, burning and itching sensations, headaches, vertigo and nausea, the Board finds that these symptoms are contemplated in the Veteran's 10 percent disability rating for left otitis media under Diagnostic Code 6200.  The Board decision in December 2012, specifically discussed the Veteran's symptoms of vertigo and that the Veteran must get her ear cavity cleaned.  Thus, the complaints of dizziness, burning and itching sensations, headaches, vertigo and nausea made by the Veteran are associated with her left ear otitis media and are not complaints of symptoms of her hearing loss.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left ear hearing disability. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's complaints of difficulty hearing in conversation, driving, or hearing the telephone ring, as well as problems localizing sounds are adequately contemplated by the rating criteria under Diagnostic Code 6100 which evaluates hearing loss based on puretone thresholds and speech discrimination.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the left ear hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that she remains employed despite the severity of the disability at issue.  In November 2008 at the Veteran's VA general medical examination she stated that she works with medical records at a clinic.  Additionally, at the Veteran's January 2012 VA audio examination she stated that she had difficulty hearing in her work environment, which demonstrates continued employment.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left ear hearing loss is not warranted. 
 


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


